EXHIBIT 3.50 LIMITED LIABILITY COMPANY AGREEMENT of ALENCO WINDOW GA, L.L.C. A Delaware Limited Liability Company New Alenco Window, Ltd., a Texas limited partnership (the “Member”), hereby forms a limited liability company pursuant to and in accordance with the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et seq. (the “Act”), and hereby declares the following to be the Limited Liability Company Agreement of such limited liability company: 1.Name. The name of the limited liability company formed hereby (the “LLC”) is Alenco Window GA, L.L.C. 2.Purpose and Powers. The purpose of the LLC is to engage in any activity for which limited liability companies may be organized in the State of Delaware. The LLC shall possess and may exercise all of the powers and privileges granted by the Act or by any other law or by this Agreement, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business purposes or activities of the LLC. 3.Registered Office. The registered office of the LLC in the State of Delaware is located at 1209 Orange Street, Wilmington, Delaware 19801. 4.Registered Agent. The name and address of the registered agent of the LLC for service of process on the LLC in the State of Delaware is The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. 5.Admission of Member.
